Citation Nr: 1009303	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  05-24 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to May 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan. 


FINDING OF FACT

The competent evidence of records shows that the Veteran has 
PTSD that is related to her period of active military 
service. 


CONCLUSION OF LAW

The Veteran's PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

The Board reopened this case and remanded it to the RO via 
the Appeals Management Center (AMC) in June 2008 for further 
development and readjudication.  Specifically, the AMC was 
requested to make efforts to contact the Veteran for a 
description, including names and dates, of her alleged in-
service sexual assaults, afford her with an appropriate 
compensation and pension examination, and obtain a nexus 
opinion for her psychiatric condition.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998). When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  The AMC has asked the Veteran for a description of 
her stressors, afforded her a compensation and pension 
examination in August 2008, and obtained a supplemental 
medical opinion from the examiner in April 2009.  Based on 
the foregoing, the Board finds that the AMC substantially 
complied with the June 2008 remand.

The Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of her claim of entitlement to service 
connection for a psychiatric disorder.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/or development would be an inefficient use of VA 
time and resources.   

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that she was the victim of two date 
rapes during her active military service.  She claims the 
first occurred in November 1972 and the second occurred in 
March 1973.  The Veteran further alleges that her commanding 
officer harassed her and withheld promotions in September 
1973.  Finally, the Veteran described incidents of spousal 
abuse during active military service.   

Initially, the Board notes that the Veteran has long standing 
diagnoses of PTSD and bipolar disorder.  In the past, she has 
also been diagnosed with dysthymic disorder and depression.  
However, the record also indicates that it was difficult to 
diagnose PTSD because there was no documentation of the 
Veteran's rape.    

Before proceeding to the merits of the nexus between the 
Veteran's psychiatric disorders and her active military 
service, the Board will determine whether there is credible 
supporting evidence that the claimed in-service stressors 
occurred.  The appellant's uncorroborated testimony is not 
sufficient evidence that the in-service occurred.  See Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).  The Board recognizes that the 
present case falls within the category of situations in which 
it is not unusual for there to be an absence of service 
records documenting the events of which the appellant 
alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 
(1999).  More particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities." VA 
Adjudication Procedural Manual M21-1, Part III, para. 
5.14c(5).  

The Veteran's alleged stressors occurred in November 1972, 
March 1973, and September 1973.  The Veteran's time line also 
appears to place her in-service spousal abuse sometime 
between September 1973 and her discharge in May 1974.  
However, the only contemporaneous evidence directly 
corroborating a stressor is a March 1974 treatment record 
stating that her husband "beat her" and a March 1974 
medical status examination form describing injuries from an 
argument with her husband.  There is no contemporaneous 
evidence directly corroborating the occurrence of the other 
stressors.  There are also no contemporaneous service 
treatment or personnel records that acknowledge them.  The 
record also does not contain any corroborating evidence that 
the Veteran reported any of the stressors to her commanding 
officer.  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than service records may support 
the claimant's account of the stressor incident.  Examples of 
such evidence include, but are not limited to, records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavioral changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavioral changes 
that may constitute credible evidence of the stressor 
include, but are not limited to, a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.  38 C.F.R. 
§ 3.304(f)(3).

The Board has reviewed the claims file for the above types of 
evidence that might support the alleged stressors.  Here, the 
Board finds sufficient credible evidence that indicates the 
Veteran's in-service stressors occurred.  Starting from her 
enlistment, the Veteran's service treatment records indicate 
a change in her mental health following her alleged date 
rapes, sexual harassment, and spousal abuse.  For example, 
the Veteran was found clinically normal psychiatrically 
during an October 1971 enlistment examination.  The Board 
notes that the examiner wrote that she appeared emotionally 
stable and "should adjust" but did not note any psychiatric 
disorders.  The Veteran filled out a report of medical 
history on this date and denied ever having any depression, 
excessive worry, or nervous trouble of any sort.  Then, in 
January 1973, within 3 months of the first alleged date rape, 
the Veteran referred herself to mental hygiene for some mild 
depression and problems adjusting to her military setting.  
Within a month of the second alleged date rape, the Veteran 
complained of a sexual dysfunction because she was unable to 
enjoy intercourse.  The examiner's impression was that she 
had a sexual dysfunction with no physical abnormality and 
continued therapy was recommended.  

After these consultations, the Veteran was treated at the 
emergency room after a suicide attempt in July 1973.  During 
this treatment, the Veteran's doctors noted that she said 
that she wanted to fall asleep and not wake up.  They also 
wrote that the incident appeared to be an attention-getting 
gesture as she swallowed a relatively mild medication and 
called her doctor immediately.  Futhermore, although the 
incident indicated a serious underlying need to feel wanted 
and needed, the Veteran did not seem depressed at the time.  
Rather, she was very unsure of herself and had not 
established a good identity or good feelings of self worth.  

Next, the Veteran was sent for treatment because of her 
"nerves" in September 1973.  This treatment record 
indicates that she had a history of anxiety and depression 
symptoms in the past and had been markedly irritable for the 
past three to four days since a third roommate arrived.  She 
had been hostile, snappy, tense, and anxious with insomnia, 
crying episodes, frustration, some family illness, and a 
variety of minor irritations.  The examiner's impression at 
this time was "anxiety-depression."  Four months later, the 
Veteran again reported malaise and trouble sleeping, which 
the examiner believed were psychological in origin and 
possibly situational adjustment difficulty.  The Veteran's 
final treatment record related to her stressors is dated 
March 1974, when she was treated at the emergency room after 
her husband "beat her."  Among other ailments, the Veteran 
reported injuries to her arms, shoulders, back, and chest.  
Finally, at the Veteran's April 1974 separation examination, 
she was found clinically normal psychiatrically but reported 
that she either currently had or had at one point experienced 
depression or excessive worry and nervous troubles.  

In addition to her service treatment records, the Veteran's 
personnel records also indicate changes in her behavior after 
her alleged stressor events occurred.  For example, in 
September 1973, the Veteran was disciplined for failing to go 
to her appointed place of duty at the time prescribed.  She 
was reprimanded again for absenting herself from her section 
in February 1974.  Finally, a March 1974 statement of medical 
examination and duty status details an incident in which the 
Veteran struck her head on a wall and a table top during an 
argument with her husband.    

The Board finds that the above evidence is sufficient to 
support the Veteran's allegations in the circumstances of 
this case as the record demonstrates she had no disciplinary 
or mental health problems until after her first alleged 
stressor.  The Board affords the service treatment records 
and personnel records great probative value in finding that 
the Veteran's mental health declined and her performance 
decreased after her alleged date rapes, sexual harassment, 
and spousal abuse.  For the most part, the evidence reveals 
that the Veteran sought treatment and was reprimanded in 
close temporal proximity to the dates she stated her 
stressors occurred.  Therefore, the Board concludes that 
there is sufficient credible evidence that the Veteran's in-
service stressors occurred.

Since the Board has found that the Veteran is diagnosed with 
a current psychiatric disability, namely PTSD and bipolar 
disorder, and that there is credible supporting evidence that 
her stressor events occurred, the next element to be 
addressed is a nexus opinion linking the Veteran's current 
diagnosis to her in-service stressor.  The Board observes 
that the Veteran underwent a compensation and pension 
examination in August 2008 and that the examiner wrote a 
supplemental opinion in April 2009.  In that opinion, he 
stated that the Veteran has a family history of bipolar 
disorder, and, hence, her bipolar disorder might be 
exaggerated because of service conditions when she was in the 
service.  As far as her PTSD, the examiner noted that it was 
difficult to determine whether her flashbacks were related to 
her undocumented rape.  Nevertheless, he concluded that it is 
as likely as not that the Veteran's PTSD is caused by or is a 
result of her rape in service.  The Board finds the opinion 
is adequate as it is based on an examination of the Veteran 
and a review of the claims folder.  

In summary, the Board finds that the evidence does not 
preponderate against the Veteran's claim that she has a 
psychiatric disorder, namely PTSD; that she was raped, 
harassed, and abused in service; and that her PTSD is related 
to her in-service rape, harassment, and abuse.  Therefore, 
the Board finds that service connection is warranted, and her 
appeal is granted.


ORDER

Entitlement to service connection for a psychiatric disorder 
is granted. 





____________________________________________
ROBERT E. SULLIVAN.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


